
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 667
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Flake
			 submitted the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas The Hill reported that a prominent lobbying firm,
			 founded by Mr. Paul Magliocchetti and the subject of a federal
			 investigation into potentially corrupt political contributions, has
			 given $3.4 million in political donations to no less than 284 members of
			 Congress;
		Whereas, the New York Times noted that Mr. Magliocchetti
			 set up shop at the busy intersection between political fund-raising and
			 taxpayer spending, directing tens of millions of dollars in contributions to
			 lawmakers while steering hundreds of millions of dollars in earmarks contracts
			 back to his clients.;
		Whereas, a guest columnist recently highlighted in Roll
			 Call that … what [the firm's] example reveals most clearly is the
			 potentially corrupting link between campaign contributions and earmarks. Even
			 the most ardent earmarkers should want to avoid the appearance of such a
			 pay-to-play system.;
		Whereas, multiple press reports have noted questions
			 related to campaign contributions made by or on behalf of the firm; including
			 questions related to straw man contributions, the reimbursement
			 of employees for political giving, pressure on clients to give, a suspicious
			 pattern of giving, and the timing of donations relative to legislative
			 activity;
		Whereas, Roll Call has taken note of the timing of
			 contributions from employees the firm and its clients when it reported that
			 they have provided thousands of dollars worth of campaign contributions
			 to key Members in close proximity to legislative activity, such as the deadline
			 for earmark request letters or passage of a spending bill.;
		Whereas, the Associated Press highlighted the huge
			 amounts of political donations from the firm and its clients to select
			 members and noted that those political donations have followed a
			 distinct pattern: The giving is especially heavy in March, which is prime time
			 for submitting written earmark requests.;
		Whereas, clients of the firm received at least three
			 hundred million dollars worth of earmarks in fiscal year 2009 appropriations
			 legislation, including several that were approved even after news of the FBI
			 raid of the firm’s offices and Justice Department investigation into the firm
			 was well known;
		Whereas, after a cursory review, the fiscal year 2010
			 defense appropriations earmark list recently made available includes at least
			 seventy earmarks worth hundreds of millions of dollars for former PMA
			 clients;
		Whereas, the Associated Press reported that the FBI
			 says the investigation is continuing, highlighting the close ties between
			 special-interest spending provisions known as earmarks and the raising of
			 campaign cash.; and
		Whereas, the persistent media attention focused on
			 questions about the nature and timing of campaign contributions related to the
			 firm, as well as reports of the Justice Department conducting research on
			 earmarks and campaign contributions, raise concern about the integrity of
			 Congressional proceedings and the dignity of the institution: Now, therefore,
			 be it
		
	
		That the Committee on Standards of Official
			 Conduct shall immediately establish an investigative subcommittee and begin an
			 investigation into the relationship between the source and timing of past
			 campaign contributions to Members of the House related to the raided firm and
			 earmark requests made by Members of the House on behalf of clients of the
			 raided firm.
		
